        Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 1 of 31



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

IN RE:                                 §
                                       §
WATSON GRINDING &                      §          CASE NO. 20-30967
MANUFACTURING CO.,                     §
                                       §          (Chapter 11)
      Debtor.                          §


HARTFORD FIRE INSURANCE               §
COMPANY A/S/O CSAT                    §
INVESTMENT HOLDINGS LLC               §
AND INSIGNIA HOSPITALITY              §
GROUP, INC., SENTINEL                 §
INSURANCE COMPANY, LTD.               §
A/S/O ART FOUNDRY CARPINO             §            ADVERSARY NO. _________
D/B/A MIKE CARPINO, PROPERTY          §
& CASUALTY INSURANCE                  §
COMPANY OF HARTFORD A/S/O             §
LAURALYN A. MICHAEL, and              §
NAUTILUS INSURANCE COMPANY            §
A/S/O TEXAS ENVIRONMENTAL             §
CONTROL, INC.,                        §
                                      §
         Plaintiffs,                  §
                                      §
vs.                                   §
                                      §
WATSON VALVE SERVICES, INC.,          §
WATSON GRINDING AND                   §
MANUFACTURING CO., KMHJ,              §
LTD., KMHJ MANAGEMENT                 §
COMPANY, LLC, WESTERN                 §
INTERNATIONAL GAS &                   §
CYLINDERS, INC., AND                  §
MATHESON TRI-GAS, INC.,               §
                                      §
         Defendants.                  §
                                      §




                                          1
        Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 2 of 31



                                     NOTICE OF REMOVAL

        Janet S. Northrup, Chapter 11 Trustee (the “Trustee”) of the Estate of Watson Grinding &

Manufacturing Co. (the “Debtor”), files this Notice of Removal of the state court action styled Hartford

Fire Insurance Company a/s/o CSAT Investment Holdings LLC and Insignia Hospitality Group, Inc., Sentinel

Insurance Company, Ltd. a/s/o Art Foundry Carpino d/b/a Mike Carpino, Property & Casualty Insurance

Company of Hartford a/s/o Lauralyn A. Michael, and Nautilus Insurance Company a/s/o Texas Environmental

Control, Inc. vs. Watson Valve Services, Inc., Watson Grinding and Manufacturing Co., KMHJ, Ltd., KMHJ

Management Company, LLC, Western International Gas & Cylinders, Inc., and Matheson Tri-Gas, Inc., Cause

No. 2020-40232, pending in the 190th Judicial District Court of Harris County, Texas (the “State Court

Action”).

                         I.      Procedural Background and Nature of Suit

        1.      On July 7, 2020, Hartford Fire Insurance Company a/s/o CSAT Investment Holdings

LLC and Insignia Hospitality Group, Inc., Sentinel Insurance Company, Ltd. a/s/o Art Foundry

Carpino d/b/a Mike Carpino, Property & Casualty Insurance Company of Hartford a/s/o Lauralyn

A. Michael, and Nautilus Insurance Company a/s/o Texas Environmental Control, Inc., (collectively,

the “Plaintiffs”) filed an Original Petition (the “Original Petition”) against Watson Valve Services,

Inc., Watson Grinding and Manufacturing Co., KMHJ, Ltd., KMHJ Management Company, LLC,

Western International Gas & Cylinders, Inc., and Matheson Tri-Gas, Inc., (collectively, the

“Defendants”). In their Original Petition, the Plaintiffs asserts claims of negligence (on behalf of the

listed Insureds) against the Defendants.

        2.      On July 8, 2020, Western International Gas & Cylinders, Inc. and Matheson Tri-Gas,

Inc.’s Crossclaims Against Watson Grinding and Manufacturing Co. and Watson Valve Services, Inc.

was filed.




                                                   2
         Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 3 of 31




         3.     On July 15, 2020, KMHJ, Ltd. and KMHJ Management Company, LLC filed their

Original Answer.

         4.     On July 27, 2020, Western International Gas & Cylinders, Inc. and Matheson Tri-Gas,

Inc. filed their Original Answer.

         5.     On February 6, 2020 (the “Petition Date”), the Debtor filed its Voluntary Petition

under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”), commencing the

bankruptcy case captioned In re Watson Grinding & Manufacturing Co., Case No. 20-30967, pending in

the United States Bankruptcy Court for the Southern District of Texas, Houston Division (the

“Chapter 11 Bankruptcy Case”).

                                       II.     Basis for Removal

         6.     This Notice of Removal is filed pursuant to 28 U.S.C. § 1452, Bankruptcy Rule 9027,

and Local Bankruptcy Rules 9027-1, 9027-2, 9027-3, and the General Order of Reference entered by the

District Court of this District on March 10, 2005.

         7.     The State Court Action was initiated after the commencement of the Chapter 11 Case.

This Notice of Removal has been timely filed pursuant to Bankruptcy Rule 9027(a)(2). In re R.E. Loans,

LLC, No. 11-35865, 2012 WL 3262767, at *2 (Bankr. S.D. Tex. Aug. 8, 2012).

         8.     Venue in this Court is proper pursuant to 28 U.S.C. § 1409.

         9.     Cases subject to jurisdiction are removable under the authority of 28 U.S.C. § 1452(a)

(“A party may remove any claim or cause of action…to the district court for the district where such

civil action is pending, if such district court has jurisdiction of such claim or cause of action under

section 1334 of this title”). The State Court Action, including all claims and causes of action asserted

therein, is a civil action other than a proceeding before the United States Tax Court. The State Court

Action is not a civil action by a government unit to enforce such government unit’s police or regulatory

power.

                                                     3
          Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 4 of 31




          10.   This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334(b) (federal

district courts have “original jurisdiction of all civil proceedings…arising in or related to cases under

title 11”). The State Court Action “arises in” or, alternatively, is “related to” a Title 11 case, i.e. the

Debtor’s Chapter 11 Bankruptcy Case. In this circuit, “related to” proceedings include any case whose

outcome “could conceivably have any effect on the administration of the estate.” In re Wood, 825 F.2d

90, 93 (5th Cir. 1987) (emphasis added); In re Baudoin, 981 F.2d 736, 740 (5th Cir. 1993).

          11.   The resolution of this State Court Action will have a direct impact on the bankruptcy

estate of the Debtor. The State Court Action is related to the Debtor’s Chapter 11 Bankruptcy Case

because the outcome of State Court Action could conceivably change the Debtor’s rights, liabilities,

or options in a way that would have an effect upon the handling and administration of the bankruptcy

estate.

          12.   Thus, the claims asserted in the State Court Action are claims that arise in or are

otherwise related to the Debtor’s Chapter 11 Case pursuant to 28 U.S.C. § 1334(b), and removal to

this Court is proper pursuant to 28 U.S.C. § 1452(a).

                          III.    Core or Non-Core Bankruptcy Jurisdiction

          13.   This action involves the administration of the Debtor’s estate and is a proceeding

affecting the adjustment of the debtor-creditor relationship; it is, therefore, a core proceeding under

28 U.S.C. § 157(b)(2)(A)(B)(C) and (O). The claims and causes of action in the State Court Action

have a clear and direct impact on the interests and property of the Debtor’s estate under 11 U.S.C. §

541.

          14.   Upon removal of the State Court Action, the Trustee consents to the entry of final

orders or judgment by the bankruptcy judge.




                                                    4
       Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 5 of 31



                                       IV.    Parties and Notice

       15.       Pursuant to 28 U.S.C. § 1452(a), Federal Bankruptcy Rule 9027(b), and Local Rule

9027-1, all adverse parties are being provided with a copy of this Notice of Removal and a copy of

this Notice of Removal is being filed with the clerk of the 190th Judicial District Court of Harris

County, Texas.

       16.       In accordance with Local Rule 9027-1(a), the names and addresses of the parties and

counsel in the State Court Action, who have or will be served with the notice, are as follows:



 Doyen Sebesta & Poelma, LLLP                         McCoy Leavitt Laskey LLC
 Randall J. Poelma, Jr.                               John V. McCoy
 William T. Sebesta                                   Michael I. Ramirez
 16945 Northchase Drive, Suite 1400                   N19 W24200 Riverwood Dr., Suite 125
 Houston, Texas 77060                                 Waukesha, WI 53188

 J. Benjamin Staherski                                ATTORNEYS FOR WATSON GRINDING &
 White & Williams, LLP                                MANUFACTURING CO.
 1650 Market Street
 One Liberty Place, Suite 1800                        Gieger, Laborde & Laperouse L.L.C.
 Philadelphia, PA 19103-7395                          Ernest P. Gieger, Jr.
                                                      701 Poydras Street, Suite 4800
 ATTORNEYS FOR PLAINTIFFS                             New Orleans, Louisiana 70139

                                                      ATTORNEYS FOR WATSON VALVE SERVICES,
                                                      INC.
 Greenberg Traurig, LLP                               Jackson Walker L.L.P.
 Mary-Olga Lovett                                     Bruce J. Ruzinsky
 1000 Louisiana St., Suite 1700                       1401 McKinney, Suite 1900
 Houston, Texas 77002                                 Houston, Texas 77010

 Greenberg Traurig, LLP                               The Silvera Firm
 Christopher M. LaVigne                               Robert C. Turner
 2200 Ross Avenue, Suite 5200                         17070 Dallas Parkway, Suite 100
 Dallas, Texas 75201                                  Dallas, Texas 75248

 ATTORNEYS FOR MATHESON TRI-GAS, INC.                 ATTORNEYS FOR KMHJ, LTD. AND KMHJ
 AND WESTERN INTERNATIONAL GAS &                      MANAGEMENT COMPANY, LLC
 CYLINDER, INC.




                                                  5
       Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 6 of 31



                                    V.      Process and Pleadings

       17.     Pursuant to Bankruptcy Rule 9027(a)(1) and Local Bankruptcy Rule 9027-1(b), true

and correct copies of all process and pleadings filed in the State Court Action (as set forth in the

attached Exhibit “A”) have been provided to this Court.

       18.     In the State Court Action, no citations of service have been issued.

       19.     In accordance with Bankruptcy Rule 9027(c), the Trustee will promptly file a notice of

the filing of this Notice of Removal in the State Court Action.

       WHEREFORE, the Trustee notifies the United States Bankruptcy Court for the Southern

District of Texas, Houston Division, that the State Court Action is hereby removed in its entirety to

this Court pursuant to 28 U.S.C. § 1452(a) and Bankruptcy Rule 9027.

Dated: July 28, 2020.

                                                       Respectfully submitted,

                                                       JONES MURRAY & BEATTY, LLP

                                                       By: /s/ Ruth Van Meter
                                                       Erin E. Jones
                                                       Texas Bar No. 24032478
                                                       Ruth Van Meter
                                                       Texas Bar No. 20661570
                                                       4119 Montrose Blvd, Suite 230
                                                       Houston, Texas 77006
                                                       Phone: 832-529-1999
                                                       Fax: 832-529-5513
                                                       erin@jmbllp.com
                                                       ruth@jmbllp.com

                                                       PROPOSED SPECIAL COUNSEL FOR JANET
                                                       S. NORTHRUP, CHAPTER 11 TRUSTEE OF
                                                       THE ESTATE OF WATSON GRINDING &
                                                       MANUFACTURING CO.




                                                  6
Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 7 of 31



                                           AND

                                    HUGHESWATTERSASKANASE, LLP

                                    By: /s/ Wayne Kitchens
                                    Wayne Kitchens
                                    Texas Bar No. 11541110
                                    Heather McIntyre
                                    Texas State Bar No. 24041076
                                    Total Plaza
                                    1201 Louisiana, 28th Floor
                                    Houston, Texas 77002
                                    Telephone: (713) 759-0818
                                    Facsimile: (713) 759-6834
                                    wkitchens@hwa.com
                                    hmcintyre@hwa.com

                                    PROPOSED COUNSEL FOR JANET S.
                                    NORTHRUP, CHAPTER 11 TRUSTEE OF THE
                                    ESTATE OF WATSON GRINDING &
                                    MANUFACTURING CO.

                                           AND

                                    McCOY LEAVITT LASKEY LLC

                                    By: /s/ Michael I. Ramirez
                                    Michael I. Ramirez
                                    Texas Bar No. 24008604
                                    20726 Stone Oak Parkway, Suite 116
                                    San Antonio, TX 78258
                                    Telephone (210) 446-2828
                                    Fax (262) 522-7020
                                    mramirez@mlllaw.com

                                    COUNSEL FOR WATSON GRINDING &
                                    MANUFACTURING CO.




                                7
       Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 8 of 31



                                     CERTIFICATE OF SERVICE

       I certify that on July 28, 2020, a true and correct copy of the foregoing Notice was served via
ECF/PACER to all parties registered to receive such service and via first class mail (without
attachments) on a date to be supplemented to the following:

 Doyen Sebesta & Poelma, LLLP                         McCoy Leavitt Laskey LLC
 Randall J. Poelma, Jr.                               John V. McCoy
 William T. Sebesta                                   Michael I. Ramirez
 16945 Northchase Drive, Suite 1400                   N19 W24200 Riverwood Dr., Suite 125
 Houston, TX 77060                                    Waukesha, WI 53188

 J. Benjamin Staherski                                ATTORNEYS FOR WATSON GRINDING &
 White & Williams, LLP                                MANUFACTURING CO.
 1650 Market Street
 One Liberty Place, Suite 1800                        Gieger, Laborde & Laperouse L.L.C.
 Philadelphia, PA 19103-7395                          Ernest P. Gieger, Jr.
                                                      701 Poydras Street, Suite 4800
 ATTORNEYS FOR PLAINTIFFS                             New Orleans, Louisiana 70139

                                                      ATTORNEYS FOR WATSON VALVE SERVICES,
                                                      INC.
 Greenberg Traurig, LLP                               Jackson Walker L.L.P.
 Mary-Olga Lovett                                     Bruce J. Ruzinsky
 1000 Louisiana St., Suite 1700                       1401 McKinney, Suite 1900
 Houston, Texas 77002                                 Houston, Texas 77010

 Greenberg Traurig, LLP                               The Silvera Firm
 Christopher M. LaVigne                               Robert C. Turner
 2200 Ross Avenue, Suite 5200                         17070 Dallas Parkway, Suite 100
 Dallas, Texas 75201                                  Dallas, Texas 75248

 ATTORNEYS FOR MATHESON TRI-GAS, INC.                 ATTORNEYS FOR KMHJ, LTD. AND KMHJ
 AND WESTERN INTERNATIONAL GAS &                      MANAGEMENT COMPANY, LLC
 CYLINDER, INC.




                                                        /s/ Ruth Van Meter
                                                        Ruth Van Meter




                                                  8
Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 9 of 31




                          EXHIBIT A
                    Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 10 of 31
                                            Harris County Docket Sheet


2020-40232
COURT: 190th
FILED DATE: 7/7/2020
CASE TYPE: Other Injury or Damage

                         HARTFORD FIRE INS CO ASO CSAT INVESTMENT
                                         HOLDINGS
                                         Attorney: POELMA, RANDALL J.

                                                      vs.
                                     WATSON VALVE SERVICES INC


                                              Docket Sheet Entries
             Date          Comment




2020-40232                                                                               Page 1 of 1

190                                                                             7/27/2020 1:09:52 PM
Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 11 of 31

               2020-40232 / Court: 190
Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 12 of 31
Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 13 of 31
Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 14 of 31
Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 15 of 31
Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 16 of 31
Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 17 of 31
Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 18 of 31
Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 19 of 31
Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 20 of 31
      Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 21 of 31                                7/8/2020 1:14 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 44349991
                                                                                                            By: Iris Collins
                                                                                                 Filed: 7/8/2020 1:14 PM

                                    CAUSE NO. 2020-40232

HARTFORD FIRE INSURANCE                          §         IN THE DISTRICT COURT OF
COMPANY a/s/o CSAT INVESTMENT                    §
HOLDINGS LLC and INSIGNIA                        §
HOSPITALITY GROUP, INC.;                         §
SENTINEL INSURANCE COMPANY,                      §
LTD. a/s/o ART FOUNDRY CARPINO                   §
d/b/a MIKE CARPINO; PROPERTY &                   §
CASUALTY INSURANCE COMPANY OF                    §
HARTFORD a/s/o LAURALYN A.                       §
MICHAEL; and NAUTILUS INSURANCE                  §
COMP ANY a/s/o TEXAS                             §
ENVIRONMENTAL CONTROL, INC.                      §
                                                 §
               Plaintiffs,                       §
                                                 §
vs.                                              §         HARRIS COUNTY, TEXAS
                                                 §
WATSON VALVE SERVICES, INC.,                     §
WATSON GRINDING AND                              §
MANUFACTURING CO., KMHJ, LTD,                    §
KMHJ MANAGEMENT COMPANY,                         §
LLC, WESTERN INTERNATIONAL GAS                   §
& CYLINDERS, INC. AND MA THE SON                 §
TRI-GAS, INC.,                                   §
                                                 §
               Defendants.                       §
                                                 §         190th JUDICIAL DISTRICT

_____________________________________________________________________________

  WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-
        GAS, INC.’S CROSSCLAIMS AGAINST WATSON GRINDING AND
         MANUFACTURING CO. AND WATSON VALVE SERVICES, INC.
______________________________________________________________________________

       Defendants / Cross-Claimants, Western International Gas & Cylinders, Inc. (“Western”)

and Matheson Tri-Gas, Inc. (“Matheson” and collectively with Western the “Cross-Claimants”),

hereby file their Crossclaims against Watson Grinding and Manufacturing Co. (“Watson

Grinding”) and Watson Valve Services, Inc. (“Watson Valve”, and collectively with Watson

Grinding, the “Crossclaim Defendants”) as follows:
WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-GAS, INC.’S CROSSCLAIMS AGAINST
WATSON GRINDING AND MANUFACTURING CO. AND WATSON VALVE SERVICES, INC. - Page 1
ACTIVE 51343059v1
      Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 22 of 31




                             I.      FACTUAL BACKGROUND

       1.      This litigation arises out of a fire and explosion that occurred in the early-morning

on Friday, January 24, 2020 at the Watson Grinding and Watson Valve facilities (collectively,

the “Watson Facilities”) located in Houston, Texas. The cause of the fire and explosion is

currently unknown.

       2.      Matheson, through its wholly owned subsidiary, Western, supplied polymer grade

propylene to Watson Grinding.

       3.      Plaintiffs’ claims against Matheson and Western arise from and relate to the

January 24 fire and explosion that occurred at the Watson Facilities.

       4.      Pursuant to Texas statutory and common law, as well as a June 22, 2017 Product

Supply Agreement between Matheson and Watson Grinding, Cross-Claimants are entitled to

comparative liability, contribution, defense, and indemnity from Watson Grinding and Watson

Valve as set forth below.

                                    II.     CROSSCLAIMS

   A. Comparative Liability and Contribution

       5.      Cross-Claimants deny any and all liability in this litigation and deny Plaintiffs’

allegations. To the degree Cross-Claimants are found liable to Plaintiffs or others for damages

caused in whole or in part by any acts or omissions of Watson Grinding relating to the explosion

and fire at the Watson Facilities on January 24, 2020, Matheson and Western are entitled to

contribution from Watson Grinding pursuant to Chapter 33 of the Texas Civil Practice &

Remedies Code, or as otherwise permitted by Texas statutory and common law, for any

percentage of liability assigned to Cross-Claimants.




WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-GAS, INC.’S CROSSCLAIMS AGAINST
WATSON GRINDING AND MANUFACTURING CO. AND WATSON VALVE SERVICES, INC. - Page 2
ACTIVE 51343059v1
       Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 23 of 31




        6.      The explosion and fire that is the basis for Plaintiffs’ claims in this litigation

occurred at the Watson Facilities. Watson Grinding is or may be liable to Cross-Claimants or

Plaintiffs for all or part of Plaintiffs’ claims.

        7.      Cross-Claimants deny any and all liability in this litigation and deny Plaintiffs’

allegations. To the degree Cross-Claimants are found liable to Plaintiffs or others for damages

caused in whole or in part by any acts or omissions of Watson Valve relating to the explosion

and fire at the Watson Facilities on January 24, 2020, Matheson and Western are entitled to

contribution from Watson Valve pursuant to Chapter 33 of the Texas Civil Practice & Remedies

Code, or as otherwise permitted by Texas statutory and common law, for any percentage of

liability assigned to Cross-Claimants.

        8.      The explosion and fire that is the basis for Plaintiffs’ claims in this litigation

occurred at the Watson Facilities. Watson Valve is or may be liable to Cross-Claimants or

Plaintiffs for all or part of Plaintiffs’ claims.

    B. Indemnity

        9.      Cross-Claimants deny any and all liability in this litigation and deny Plaintiffs’

allegations. To the degree Cross-Claimants are found liable to Plaintiffs or others for damages

caused in whole or in part by any acts or omissions of Watson Grinding relating to the explosion

and fire at the Watson Facilities on January 24, 2020, Cross-Claimants are entitled to defense,

indemnity, and to be held harmless by and from Watson Grinding pursuant to the June 22, 2017

Product Supply Agreement, or as otherwise permitted by Texas statutory and common law.

        10.     Cross-Claimants deny any and all liability in this litigation and deny Plaintiffs’

allegations. To the degree Cross-Claimants are found liable to Plaintiffs or others for damages

caused in whole or in part by any acts or omissions of Watson Valve relating to the explosion

WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-GAS, INC.’S CROSSCLAIMS AGAINST
WATSON GRINDING AND MANUFACTURING CO. AND WATSON VALVE SERVICES, INC. - Page 3
ACTIVE 51343059v1
      Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 24 of 31




and fire at the Watson Facilities on January 24, 2020, Cross-Claimants are entitled to defense,

indemnity, and to be held harmless by and from Watson Valve pursuant to the June 22, 2017

Product Supply Agreement, or as otherwise permitted by Texas statutory and common law.

                                        III.   PRAYER

       WHEREFORE, PREMISES CONSIDERED, Cross-Claimants Matheson and Western

pray that: (1) Watson Grinding’s negligence or comparative fault be submitted to the trier of fact

for consideration for contribution, (2) Watson Valve’s negligence or comparative fault be

submitted to the trier of fact for consideration for contribution, (3) Watson Grinding be held to

defend and indemnify Cross-Claimants for any liability caused by Watson Grinding, (4) Watson

Valve be held to defend and indemnify Cross-Claimants for any liability caused by Watson

Valve and (5) for such other and further relief to which Cross-Claimants may be justly entitled.



                            [Remainder of the Page Intentionally Left Blank]




WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-GAS, INC.’S CROSSCLAIMS AGAINST
WATSON GRINDING AND MANUFACTURING CO. AND WATSON VALVE SERVICES, INC. - Page 4
ACTIVE 51343059v1
      Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 25 of 31




Date: July 8, 2020
                                                 Respectfully submitted,

                                                 Mary-Olga Lovett
                                                  State Bar No. 00789289
                                                   lovettm@gtlaw.com
                                                 Karl D. Burrer
                                                  State Bar No. 24043584
                                                   burrerk@gtlaw.com
                                                 GREENBERG TRAURIG, LLP
                                                 1000 Louisiana, Suite 1700
                                                 Houston, TX 77002
                                                 Telephone: 713-374-3500
                                                 Facsimile: 713-374-3505

                                                 /s/ Christopher M. LaVigne
                                                 Christopher M. LaVigne
                                                   State Bar No. 24026984
                                                   lavignec@gtlaw.com
                                                 Daniel P. Elms
                                                   State Bar No. 24002049
                                                   elmsd@gtlaw.com
                                                 Samuel G. Davison
                                                   State Bar No. 24084280
                                                   davisons@gtlaw.com
                                                 Sarah-Michelle Stearns
                                                   State Bar No. 24099029
                                                   stearnssa@gtlaw.com
                                                 GREENBERG TRAURIG LLP
                                                 2200 Ross Avenue, Suite 5200
                                                 Dallas, Texas 75201
                                                 Telephone: 214-665-3600
                                                 Facsimile: 214-665-3601

                                                 Attorneys for Western International Gas &
                                                 Cylinders, Inc. and Matheson Tri-Gas, Inc.




WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-GAS, INC.’S CROSSCLAIMS AGAINST
WATSON GRINDING AND MANUFACTURING CO. AND WATSON VALVE SERVICES, INC. - Page 5
ACTIVE 51343059v1
      Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 26 of 31




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served on all
parties on July 8, 2020 via the Court’s emailing system to all counsel of record.


                                                     /s/ Christopher M. LaVigne
                                                     Christopher M. LaVigne




WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-GAS, INC.’S CROSSCLAIMS AGAINST
WATSON GRINDING AND MANUFACTURING CO. AND WATSON VALVE SERVICES, INC. - Page 6
ACTIVE 51343059v1
       Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 27 of 31                          7/15/2020 2:26 PM
                                                                        Marilyn Burgess - District Clerk Harris County
                                                                                             Envelope No. 44546332
                                                                                                   By: Tammy Tolman
                                                                                            Filed: 7/15/2020 2:26 PM

                                    CAUSE NO. 2020-40242

HARTFORD FIRE INSURANCE                                   §   IN THE DISTRICT COURT OF
COMPANY A/S/O CSAT INVESTMENT                             §
HOLDINGS LLC AND INSIGNIA                                 §
HOSPITALITY GROUP, INC.;                                  §
SENTINEL INSURANCE COMPANY,                               §
LTD A/S/O ART FOUNDRY CARPINO                             §
D/B/A MIKE CARPINO; PROPERTY &                            §
CASUALTY INSURANCE COMPANY                                §
OF HARTFORD A/S/O LAURALYN A.                             §
MICHAEL; AND NAUTILUS                                     §
INSURANCE COMPANY A/S/O TEXAS                             §     HARRIS COUNTY, TEXAS
ENVIRONMENTAL CONTROL, INC.,                              §
      Plaintiffs,                                         §
                                                          §
 vs.                                                      §
                                                          §
 WATSON VALVE SERVICES, INC.,                             §
 WATSON GRINDING AND                                      §
 MANUFACTURING CO., KMHJ, LTD,                            §
 KMHJ MANAGEMENT COMPANY,                                 §
 LLC, WESTERN INTERNATIONAL                               §
 GAS & CYLINDERS, MATHESON TRI-                           §
 GAS, INC.,                                               §
       Defendants.                                        §      190th JUDICIAL DISTRCT

                     ORIGINAL ANSWER OF DEFENDANTS
              KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, KMHJ, LTD and KMHJ MANAGEMENT COMPANY, LLC, and subject

to Watson Valve Services, Inc.’s and Watson Grinding and Manufacturing Co.’s bankruptcy

proceedings and Motions to Stay, and any pending Temporary Restraining Orders or Temporary

Injunctions, and files this, their Original Answer to Plaintiffs’ Original Petition and would

respectfully show the court and the parties as follows:




ORIGINAL ANSWER OF DEFENDANTS
KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                                 Page 1
RCT/CJR
      Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 28 of 31




                                                I.

                                     GENERAL DENIAL

       Defendants KMHJ, Ltd. and KMHJ Management Company, LLC generally deny each and

every, all and singular, the material allegations in Plaintiffs’ petition and demand strict proof

thereof by a preponderance of the evidence. Defendants hereby enter a General Denial.

                                               II.

       Defendants KMHJ, Ltd. and KMHJ Management Company, LLC assert there is a defect

of parties. Defendants did not operate nor manage a manufacturing business or facility in Houston,

Harris County, Texas. Defendants did not own nor operate a business utilizing propylene or other

such chemicals.

                                               III.

       Defendants KMHJ, Ltd. and KMHJ Management Company, LLC assert that Defendants

are not liable in the capacity in which they have been sued. Defendants did not operate nor manage

a manufacturing business or facility in Houston, Harris County, Texas. Defendants did not own

nor operate a business utilizing propylene or other such chemicals.

                                               IV.

       Further pleading, Defendants allege the action in question and any resulting damages were

as a result of the acts or omissions of other named parties or entities and Defendants invoke the

provisions of Texas Civil Practice Remedies Code, including but not limited to Chapter 33 and

§33.001; §33.002; §33.003; §33.004; §33.011; §33.012 and §33.013.

                                               V.

       Further pleading, if necessary, Defendants allege and hereby invoke the privileges of

Chapter 41 of the Texas Civil Practice Remedies Code, including but not limited to §41.001;


ORIGINAL ANSWER OF DEFENDANTS
KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                               Page 2
RCT/CJR
      Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 29 of 31




§41.002; §41.002(a)(b)(c) and (d); §41.003; §41.004; §41.006; §41.007; §41.008; §41.009;

§41.010; §41.011; §41.012 and §41.013.

                                                VI.

       Further pleading, if necessary, in the alternative, Defendants allege that they did not breach

any duty owed to Plaintiffs or any other party and any alleged acts or omissions of Defendants,

KMHJ, Ltd. and KMHJ Management Company, LLC and were not a proximate cause of the

alleged accident in question and the resulting damages.

                                               VII.

       Further pleading, if necessary, in the alternative, Defendants assert all available defenses

under §41.0105 of the Texas Civil Practice Remedies Code; in addition to any other limitation or

law, recovery of medical or healthcare expenses incurred is limited to the amount actually paid or

incurred by or on behalf of Plaintiffs.

                                               VIII.

       Further pleading, Defendants submit Plaintiffs’ claims for punitive damages, exemplary

damages, if any, are limited under the Texas Civil Practice and Remedies Code §41.008 with the

amount of recovery of exemplary or punitive damages not to exceed two times the amount of

economic damages, plus, an amount equal to any non-economic damages found by the jury, not to

exceed the sum of $150,000; or $200,000. See Texas Civil Practice Remedies Code §41.008.

Plaintiffs further may not recover any interests from any award of punitive or exemplary damages.

See Texas Civil Practice Remedies Code §41.007.

                                                IX.

       Further pleading, Defendants argue any award of punitive or exemplary damages is

unconstitutional and that the award of such damages constitutes punishment and violation of the


ORIGINAL ANSWER OF DEFENDANTS
KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                                  Page 3
RCT/CJR
       Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 30 of 31




Eighth Amendment of the United States Constitution. Plaintiffs’ claims for punitive or exemplary

damages violates both the U.S. and Texas Constitutions guaranteeing the right to due process as

provided in the Fifth and Fourteenth Amendments of the United States Constitution, in addition to

Article One, Section Nineteen of the Texas Constitution.

                                                X.

        Further pleading, punitive and exemplary damages violate the double jeopardy clause of

the Fifth Amendment to the United States Constitution. Plaintiffs’ claim for punitive or exemplary

damages also violates Defendants’ right to protection from being subjected to excessive fines, as

provided in Article One, Section Thirteen of the Texas Constitution. Claims for punitive damages

should be separated from compensatory damages in a bifurcated trial. Otherwise, evidence

admissible on the question of punitive damages may inflame and destroy a jury’s assessment of

compensatory damage liability.

        WHEREFORE, PREMISES CONSIDERED, Defendants pray that Plaintiffs recover

nothing of and from Defendants, and Defendants be discharged to go hence without delay and

recover their cost, that Plaintiffs’ claims and/or causes of action be dismissed, and for such other

and further relief to which Defendants, KMHJ, Ltd. and KMHJ Management Company, LLC may

be justly entitled.




ORIGINAL ANSWER OF DEFENDANTS
KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                                 Page 4
RCT/CJR
       Case 20-30967 Document 492 Filed in TXSB on 07/28/20 Page 31 of 31




                                                   Respectfully submitted,

                                                   THE SILVERA FIRM
                                                   A Professional Corporation

                                                   BY:    /s/ Robert C. Turner
                                                          Robert C. Turner
                                                          State Bar No. 00791831
                                                          17070 Dallas Parkway, Suite 100
                                                          Dallas, Texas 75248
                                                          Telephone (972) 715-1750
                                                          Facsimile (972) 715-1759
                                                          robertturner@silveralaw.com
                                                          notice@silveralaw.com

                                                   ATTORNEYS FOR DEFENDANTS
                                                   KMHJ, LTD., and KMHJ MANAGEMENT
                                                   COMPANY, LLC

                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document
was served upon counsel of record in accordance with the Texas Rules of Civil Procedure on this
the 15th day of July 2020.

Randall J. Poelma, Jr. rpoelma@ds-lawyers.com   Mary-Olga Lovett        lovettm@gtlaw.com
William T. Sebesta wsebesta@ds-lawyers.com      Karl D. Burrer          burrerk@gtlaw.com
Doyen Sebest & Poelma, LLLP                     Greenberg Traurig, LLP
16945 Northchase Drive, Suite 1400              1000 Louisiana, Suite 1700
Houston, TX 77060                               Houston, TX 77002

J. Benjamin Staherski                           Christopher M. LaVigne lavignec@gtlaw.com
staherskib@whiteandwilliams.com                 Daniel P. Elms         elmsd@gtlaw.com
White & Williams, LLP                           Samuel G. Davison      davisons@gtlaw.com
1650 Market Street                              Sarah-Michelle Stearns stearnssa@gtlaw.com
One Liberty Place, suite 1800                   Greenberg Traurig, LLP
Philadelphia, PA 19103-7395                     2200 Ross Avenue, Suite 5200
Counsel for Plaintiffs                          Dallas, Texas 75201
                                                Counsel for Defendants Western International Gas
                                                & Cylinder, Inc., and Matheson Tri-Gas, Inc.

                                                          /s/ Robert C. Turner
                                                          Robert C. Turner




ORIGINAL ANSWER OF DEFENDANTS
KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                               Page 5
RCT/CJR
